Case: 5:20-cv-00115-DCR-MAS Doc #: 39 Filed: 04/09/21 Page: 1 of 1 - Page ID#: 881




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF KENTUCKY
                                     CENTRAL DIVISION
                                        (at Lexington)

   REGINA GRAVES WILLIAMS, et al.,                    )
                                                      )
             Plaintiffs,                              )       Civil Action No. 5: 20-115-DCR
                                                      )
   V.                                                 )
                                                      )
   CITY OF STANFORD, KENTUCKY, et                     )                JUDGMENT
   al.,                                               )
                                                      )
             Defendants.                              )

                                        ***    ***   ***    ***

         In accordance with Rule 58 of the Federal Rules of Civil Procedure, and pursuant to

 the Memorandum Opinion and Order entered this date, it is hereby

        ORDERED and ADJUDGED as follows:

        1.         The plaintiffs’ claims against all defendants are dismissed, with prejudice, and

 stricken from the docket.

        2.         Judgment is entered in favor of the defendants with respect to all claims asserted

 in this action.

        3.         This is a final and appealable Judgment and there is no just cause for delay.

        Dated: April 9, 2021.




                                                  -1-
